            Case 1:21-cv-06611-LTS Document 7 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE MANUEL VASQUEZ,

                               Plaintiff,
                                                                   21-CV-6611 (LTS)
                       -against-
                                                                        ORDER
ANNASTACIA SOOKRAM, et al.,

                               Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         Plaintiff filed this complaint pro se. By order dated August 17, 2021, the Court directed

Plaintiff to file an amended complaint to address deficiencies in his original pleading. Two days

later, Plaintiff filed an amended complaint. The amended complaint does not address the issues

raised in the August 17, 2021 order, and it appears that Plaintiff filed it before he received that

order.

         Plaintiff is directed to file a second amended complaint within sixty days from the date of

this order. In the second amended complaint, Plaintiff should address the issues raised in the

August 17, 2021 order. If Plaintiff fails to comply within the time allowed, this action will be

dismissed for failure to state a claim upon which relief may be granted. 28 U.S.C.

§ 1915(e)(2)(B)(ii).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:21-cv-06611-LTS Document 7 Filed 09/21/21 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   September 21, 2021
          New York, New York
                                                          /s/ Laura Taylor Swain
                                                        LAURA TAYLOR SWAIN
                                                     Chief United States District Judge
